EXHIBIT 10.4

STOCK SUBSCRIPTION AGREEMENT, SETTLEMENT AGREEMENT

AND GENERAL MUTUAL RELEASE

 

HDS INTERNATIONAL CORP.

 

This Stock Subscription Agreement, Settlement Agreement and General Mutual
Release (“Agreement”) is made and entered into as of this _____ day of March,
2015, by and between HDS International Corp., a Nevada corporation (the
“Company”) and Dr. Alexander M. Chirkov, a natural person (“Chirkov”). Each
Chirkov and the Company shall be referred to herein as a “Party”, and
collectively, the “Parties”.

 

RECITALS

 

WHEREAS, Chirkov, individually and by and through certain of his Affiliates, as
further defined below, has provided certain consulting services to the Company
(the “Activities”), with an outstanding balance accrued, unpaid and owing
totaling $_____________________ as of the date hereof (the “Unpaid Salary”).

 

WHEREAS, Chirkov and the Company desire to settle any disputes relating to any
and all Activities, including the Unpaid Salary, regardless of nature, or claims
relating to the Activities or to any other dispute whatsoever; and

 

WHEREAS, Chirkov is not receiving any additional consideration from the Company
for purposes of the transactions contemplated hereby, and the Company is not
paying any additional to the Company for any of the transactions contemplated
hereby;

 

WHEREAS, as a result of negotiations and discussions, the Parties have proposed
a resolution that they deem fair and equitable, and by this Agreement, without
admitting any wrongdoing or liability whatsoever, the Parties wish to enter into
this Agreement to compromise, resolve, waive, settle, and release all disputes,
claims and actions, known or unknown, against one another, together and
individually, as fully set forth herein which exist or may exist today, as well
as to settle any and all events or relationships between each other.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby covenant and agree as follows:

 

AGREEMENT

 

1.

SUBSCRIPTION: The undersigned, Chirkov ("Subscriber"), hereby irrevocably elects
to convert the full amount of Unpaid Salary ($____________________) into
________________________ newly issued restricted common stock (the “Shares”) of
HDS International Corp., a Nevada corporation (the “Company”), for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, pursuant to the terms and conditions herein.

 

 

 

Such subscription is subject to the following terms and conditions:

 

 

a.

The certificate(s) representing the shares delivered pursuant to this
subscription agreement shall bear a legend substantially in the following form:

 

The shares represented by this certificate have not been registered under the
Securities Act of 1933 ("Act"), as amended, or any other applicable federal or
state securities act; and are “restricted securities” as defined by Rule 144 of
the Act. The shares may not be transferred, sold or otherwise disposed of
unless; (1) a registration statement with respect to the shares shall be
effective under the Act or any other federal or state securities acts or an
exemption from registration requirements under the Act is effective, and (2) the
Company shall have received an opinion of Counsel for the Company that no
violations of any securities acts will be involved in any transfer”; and

 

 
1 of 5


--------------------------------------------------------------------------------




 

 

b.

If the shares represented by this certificate must be held for a period of at
least one (1) year and if Rule 144 of the Securities Act of 1933, as amended
(the "Act"), is applicable (there being no representations by the Company that
Rule 144 is applicable), then the undersigned may make sales of the shares only
under the terms and conditions prescribed by Rule 144 of the Act.

 

 

2.

REPRESENTATIONS AND WARRANTIES: The undersigned Subscriber hereby represents and
warrants to the Company:

 

   

a.

The undersigned Subscriber understands that the Company's STOCK HAS NOT BEEN
APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION,
ANY STATE SECURITIES AGENCIES, OR ANY FOREIGN SECURITIES AGENCIES;

   

 

     

b.

The term “Affiliate” includes an individual, company, corporation, partnership,
joint venture, or other entity that directly or indirectly controls or is
controlled by, or is under common control with, a Party, and in the case of
Chirkov, specifically includes AMS, Inc., a _______________ corporation. Chirkov
explicitly acknowledges that he has the requisite power, authority and approval
from his Affiliates to enter into this Agreement personally and on behalf of all
his Affiliates, and that the settlements contained herein are binding
individually and upon all his Affiliates.

   

 

     

c.

The undersigned Subscriber is not an underwriter and would be acquiring the
Shares solely for investment for its own account and not with a view to, or for,
resale in connection with any distribution within the meaning of the federal
securities act, the state securities acts or any other applicable foreign
securities acts;

   

 

     

d.

The undersigned Subscriber understands the speculative nature and risks of
investments associated with the Company, and confirms that the Shares would be
suitable and consistent with its investment program; and, that its financial
position enables it to bear the risks of this investment and all associated
transactions; and that there is a limited public market for the stock subscribed
for herein;

   

 

     

e.

The Shares subscribed for herein may not be transferred, encumbered, sold,
hypothecated, or otherwise disposed of, if such disposition will violate any
federal and/or state securities acts. Disposition shall include, but is not
limited to acts of selling, assigning, transferring, pledging, encumbering,
hypothecating, giving, and any form of conveying.

   

 

     

f.

The Company is under no obligation to register or seek an exemption under any
federal securities act, state securities act, or any foreign securities act for
the Shares or to cause or permit the Shares to be transferred in the absence of
any such registration or exemption;

 

 
2 of 5


--------------------------------------------------------------------------------




 

   

g.

The Subscriber has had the opportunity to ask questions of the Company and has
received additional information from the Company to the extent that the Company
possessed such information, necessary to evaluate the merits and risks of its
investment in the Company. Further, the Subscriber has been given: (1) All
material books, records, documents, correspondence, and financial statements of
the Company; (2) all material contracts and documents relating to the proposed
transaction; (3) all reports filed with the Securities and Exchange Commission;
and, (4) an opportunity to question the appropriate executive officers of the
Company.

   

 

     

h.

The Subscriber has satisfied the suitability standards imposed by its place of
residence and has a pre-existing business relationship with the Company.

   

 

     

i.

The Subscriber has adequate means of providing for its current needs and
personal contingencies and has no need to sell or transfer the Shares in the
foreseeable future (that is at the time of the investment, Subscriber can afford
to hold the investment for an indefinite period of time).

   

 

     

j.

The Subscriber has sufficient knowledge and experience in financial matters to
evaluate the merits and risks of this investment. Further, Subscriber represents
and warrants that it is able to evaluate and interpret the information furnished
to it by the Company and is capable of reading and interpreting financial
statements.

   

 

     

k.

The Subscriber warrants and represents that it is a “sophisticated investor” as
that term is defined in United States court decisions and the rules, regulations
and decisions of the United States Securities and Exchange Commission.

   

 

     

l.

Further, the Subscriber warrants and represents that it is an “accredited
investor” as that term is defined in Reg. 501 of the Securities Act of 1933, as
amended.

   

 

     

m.

Subscriber acknowledges that the Shares, and upon conversion, shares of the
Company’s common stock, are "restricted securities" as that term is defined in
Rule 144 of the Securities Act of 1933, as amended and may not be resold except
pursuant to an effective registration statement or pursuant to Rule 144 of the
Securities Act of 1933, as amended, there being no assurance that Rule 144 is
available for such resale.

   

 

     

n.

If Subscriber is an entity, each of the equity owners is an "accredited
investor".

 

   

o.

Each Party, on behalf of itself and its respective predecessors, successors,
affiliates, officers, directors, principals, partners, employees, members,
executors, beneficiaries, representatives, agents, assigns, attorneys, and all
others claiming by or through them, to the fullest extent permitted by law,
hereby fully, forever, and unconditionally releases and discharges, each other
Party, and their respective predecessors, successors, affiliates, officers,
directors, principals, partners, employees, members, executors, beneficiaries,
agents, assigns, attorneys and representatives, from and against any and all
manner of claims, demands, liability, actions or causes of actions, of whatever
kind, known or unknown, suspected or unsuspected, fixed or contingent, including
attorney's fees and cost of litigation, on account of or in any manner arising
from, any and all known or unknown, past, present or future harm or damages,
whether already discovered or yet to be discovered, or any loss whatsoever,
relating to any business or personal matter whatsoever, whether described herein
or not, which any Party and any of its affiliates, and any directors, officers,
employees, members, successors and assigns of itself or any affiliates, may now
have or hereinafter have, which are in any way connected to, arising from or
otherwise related to any events, actions, transactions, failures to act,
occurrences or circumstances which have taken place from the beginning of time
until the execution of this Agreement.

   

 

     

p.

The share certificate issued in conjunction with this agreement shall be issued
to the following name and address:

 

_____________________________

_____________________________

_____________________________

_____________________________

 

 
3 of 5


--------------------------------------------------------------------------------




 

3.

STATUS OF PURCHASER:

 

¨

I am not a member of, or an associate or affiliate of a member of the Financial
Industry Regulatory Authority.

 

¨

I am a member of, or an associate or affiliate of a member of the Financial
Industry Regulatory Authority. Attached is a copy of an agreement signed by the
principal of the firm with which I am affiliated agreeing to may participation
in this investment.

 

4.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY: The Company hereby represents and
warrants to the Subscriber:

 

 

a.

The Company is a corporation duly organized and validly existing under the laws
of the jurisdiction in which it is incorporated, with full power and authority
(corporate and other) to carry on its business.

 

 

   

b.

(i) The Company has all requisite corporate power and authority to enter into
and perform this Agreement and to consummate the transactions contemplated
hereby and thereby and to issue the Securities, in accordance with the terms
hereof and thereof, (ii) the execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby (including without limitation, the issuance of the Shares has been duly
authorized by the Company’s Board of Directors and no further consent or
authorization of the Company, its Board of Directors, or its shareholders is
required, (iii) this Agreement has been duly executed and delivered by the
Company by its authorized representative, and such authorized representative is
the true and official representative with authority to sign this Agreement and
the other documents executed in connection herewith and bind the Company
accordingly, and (iv) this Agreement constitutes a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.

 

 

   

c.

As of the date hereof, the authorized capital stock of the Company consists of:
(i) 2,000,000,000 shares of common stock, $0.001 par value per share, and (ii)
50,000,000 authorized shares of preferred stock, $0.001 par value per share,
which may be issued in a variety of series’. The Company may issue common or
preferred shares of stock to others in any amount as approved by the board of
directors in the future. The Company has debt issued and outstanding that is
convertible into shares of the Company’s common stock at variable prices, as
most accurately described on the Company’s Form 10-Q quarterly report filed for
the period ended September 30, 2014 with the Securities and Exchange Commission.
All of the Company’s outstanding shares of capital stock are, or upon issuance
will be, duly authorized, validly issued, fully paid and non-assessable. No
shares of capital stock of the Company are subject to preemptive rights or any
other similar rights of the shareholders of the Company or any liens or
encumbrances imposed through the actions or failure to act of the Company. As of
the effective date of this Agreement, there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of its or their securities under the 1933 Act, other than as set
forth in public filings.

 

 

   

d.

The Company understands and acknowledges the potentially dilutive effect to the
common stock upon the issuance of shares of common stock upon conversion of the
Shares issued hereunder. The Company further acknowledges that its obligation to
issue such shares of common stock upon conversion of the Shares in accordance
with this Agreement, and that such conversion shall be absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other common shareholders of the Company.

 

 

   

e.

The Company has taken no action which would give rise to any claim by any person
for brokerage commissions, transaction fees or similar payments relating to this
Agreement or the transactions contemplated hereby.

 

 
4 of 5


--------------------------------------------------------------------------------




 

 

f.

Neither the Company, nor any of its Subsidiaries, nor any director, officer,
agent, employee or other person acting on behalf of the Company or any
Subsidiary has, in the course of his actions for, or on behalf of, the Company,
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; violated or is in violation of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended, or made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.

  

6.

MISCELLANEOUS: This subscription agreement shall be binding upon the parties
hereto, their heirs, executors, successors, and legal representatives. The law
of the state of Nevada shall govern the rights of the parties to this
subscription agreement. This subscription agreement is not assignable without
the prior written consent of the Company, and any attempt to assign any rights,
duties or obligations which arise under this subscription agreement without the
Company’s prior express written consent shall be void.

 

The undersigned Subscriber hereby declares and affirms that it has read this
subscription agreement, is familiar with the contents hereof and agrees to abide
by these terms and conditions herein set forth, and knows the statements herein
to be true and correct.

 

IN WITNESS WHEREOF, the parties have executed this Subscription Agreement this
____ day of March, 2015.

 

 

  SUBSCRIBER     ALEXANDER M. CHIRKOV, M.D.

INDIVIDUALLY AND BEHALF OF ALL

AFFILIATES, INCLUDING AMS, INC.

        By:  

 

ACCEPTED BY:

       

 

HDS INTERNATIONAL CORP.

 

By:

        Tassos D. Recachinas         President      

  

 
1 of 5


--------------------------------------------------------------------------------




 

STOCK SUBSCRIPTION AGREEMENT, SETTLEMENT AGREEMENT

AND GENERAL MUTUAL RELEASE

 

HDS INTERNATIONAL CORP.

 

This Stock Subscription Agreement, Settlement Agreement and General Mutual
Release (“Agreement”) is made and entered into as of this _____ day of March,
2015, by and between HDS International Corp., a Nevada corporation (the
“Company”) and Tassos Recachinas, a natural person (“Recachinas”). Each
Recachinas and the Company shall be referred to herein as a “Party”, and
collectively, the “Parties”.

 

RECITALS

 

WHEREAS, Recachinas, individually and by and through certain of his Affiliates,
as further defined below, has provided certain consulting services to the
Company (the “Activities”), with an outstanding balance accrued, unpaid and
owing totaling approximately $_____________________ as of the date hereof (the
“Unpaid Salary”). Activities, and Unpaid Salary, for the purposes of this
Agreement, shall not include any owings to Recachinas under that certain
consulting agreement entered into March 4, 2015 (the “Consulting Agreement”), by
and between Recachinas and the Company, which contain for the repayment to
Recachinas of an additional $12,853 in conjunction with pre-paid expenses paid
by Recachinas on behalf of the Company, plus an additional $1,500 over three
months, pursuant of the additional terms of the Consulting Agreement.

 

WHEREAS, Recachinas and the Company desire to settle any disputes relating to
any and all Activities, including the Unpaid Salary, regardless of nature, or
claims relating to the Activities or to any other dispute whatsoever, pursuant
to the terms and conditions described below; and

 

WHEREAS, as a result of negotiations and discussions, the Parties have proposed
a resolution that they deem fair and equitable, and by this Agreement, without
admitting any wrongdoing or liability whatsoever, the Parties wish to enter into
this Agreement to compromise, resolve, waive, settle, and release all disputes,
claims and actions, known or unknown, against one another, together and
individually, as fully set forth herein which exist or may exist today, as well
as to settle any and all events or relationships between each other.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby covenant and agree as follows:

 

AGREEMENT

 

1.

SUBSCRIPTION: The undersigned, Recachinas ("Subscriber"), hereby irrevocably
elects to convert the full amount of Unpaid Salary ($____________________) into
_________________________ newly issued restricted common stock (the “Shares”) of
HDS International Corp., a Nevada corporation (the “Company”), for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, pursuant to the terms and conditions herein.

 

 

 

Such subscription is subject to the following terms and conditions:

 

 

a.

The certificate(s) representing the shares delivered pursuant to this
subscription agreement shall bear a legend substantially in the following form:

 

The shares represented by this certificate have not been registered under the
Securities Act of 1933 ("Act"), as amended, or any other applicable federal or
state securities act; and are “restricted securities” as defined by Rule 144 of
the Act. The shares may not be transferred, sold or otherwise disposed of
unless; (1) a registration statement with respect to the shares shall be
effective under the Act or any other federal or state securities acts or an
exemption from registration requirements under the Act is effective, and (2) the
Company shall have received an opinion of Counsel for the Company that no
violations of any securities acts will be involved in any transfer”; and

 

 
1 of 5


--------------------------------------------------------------------------------




 

 

b.

If the shares represented by this certificate must be held for a period of at
least one (1) year and if Rule 144 of the Securities Act of 1933, as amended
(the "Act"), is applicable (there being no representations by the Company that
Rule 144 is applicable), then the undersigned may make sales of the shares only
under the terms and conditions prescribed by Rule 144 of the Act.

 

2.

REPRESENTATIONS AND WARRANTIES: The undersigned Subscriber hereby represents and
warrants to the Company:

 

 

a.

The undersigned Subscriber understands that the Company's STOCK HAS NOT BEEN
APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION,
ANY STATE SECURITIES AGENCIES, OR ANY FOREIGN SECURITIES AGENCIES;

 

 

   

b.

The term “Affiliate” includes an individual, company, corporation, partnership,
joint venture, or other entity that directly or indirectly controls or is
controlled by, or is under common control with, a Party; however,
notwithstanding the forgoing, Affiliates, pursuant to this Agreement, explicitly
excludes Hillwinds Ocean Energy, LLC, a Connecticut limited liability company
(“HOEL”), and any Activities, as defined herein, explicitly exclude any
consideration owed to HOEL. Recachinas acknowledges that he has the requisite
power, authority and approval from his Affiliates to enter into this Agreement
personally and on behalf of all Affiliates (which explicitly exclude HOEL for
the purposes of the definition herein) and that the settlements contained herein
are binding individually and upon all his Affiliates.

 

 

   

c.

The undersigned Subscriber is not an underwriter and would be acquiring the
Shares solely for investment for its own account and not with a view to, or for,
resale in connection with any distribution within the meaning of the federal
securities act, the state securities acts or any other applicable foreign
securities acts;

 

 

   

d.

The undersigned Subscriber understands the speculative nature and risks of
investments associated with the Company, and confirms that the Shares would be
suitable and consistent with its investment program; and, that its financial
position enables it to bear the risks of this investment and all associated
transactions; and that there is a limited public market for the stock subscribed
for herein;

 

 

   

e.

The Shares subscribed for herein may not be transferred, encumbered, sold,
hypothecated, or otherwise disposed of, if such disposition will violate any
federal and/or state securities acts. Disposition shall include, but is not
limited to acts of selling, assigning, transferring, pledging, encumbering,
hypothecating, giving, and any form of conveying.

 

 

   

f.

The Company is under no obligation to register or seek an exemption under any
federal securities act, state securities act, or any foreign securities act for
the Shares or to cause or permit the Shares to be transferred in the absence of
any such registration or exemption;

 

 
2 of 5


--------------------------------------------------------------------------------




 

 

g.

The Subscriber has had the opportunity to ask questions of the Company and has
received additional information from the Company to the extent that the Company
possessed such information, necessary to evaluate the merits and risks of its
investment in the Company. Further, the Subscriber has been given: (1) All
material books, records, documents, correspondence, and financial statements of
the Company; (2) all material contracts and documents relating to the proposed
transaction; (3) all reports filed with the Securities and Exchange Commission;
and, (4) an opportunity to question the appropriate executive officers of the
Company.

 

 

   

h.

The Subscriber has satisfied the suitability standards imposed by its place of
residence and has a pre-existing business relationship with the Company.

 

 

   

i.

The Subscriber has adequate means of providing for its current needs and
personal contingencies and has no need to sell or transfer the Shares in the
foreseeable future (that is at the time of the investment, Subscriber can afford
to hold the investment for an indefinite period of time).

 

 

   

j.

The Subscriber has sufficient knowledge and experience in financial matters to
evaluate the merits and risks of this investment. Further, Subscriber represents
and warrants that it is able to evaluate and interpret the information furnished
to it by the Company and is capable of reading and interpreting financial
statements.

 

 

   

k.

The Subscriber warrants and represents that it is a “sophisticated investor” as
that term is defined in United States court decisions and the rules, regulations
and decisions of the United States Securities and Exchange Commission.

 

 

   

l.

Further, the Subscriber warrants and represents that it is an “accredited
investor” as that term is defined in Reg. 501 of the Securities Act of 1933, as
amended.

 

 

   

m.

Subscriber acknowledges that the Shares, and upon conversion, shares of the
Company’s common stock, are "restricted securities" as that term is defined in
Rule 144 of the Securities Act of 1933, as amended and may not be resold except
pursuant to an effective registration statement or pursuant to Rule 144 of the
Securities Act of 1933, as amended, there being no assurance that Rule 144 is
available for such resale.

 

 

   

n.

If Subscriber is an entity, each of the equity owners is an "accredited
investor".

 

 

o.

Each Party, on behalf of itself and its respective predecessors, successors,
affiliates, officers, directors, principals, partners, employees, members,
executors, beneficiaries, representatives, agents, assigns, attorneys, and all
others claiming by or through them, to the fullest extent permitted by law,
hereby fully, forever, and unconditionally releases and discharges, each other
Party, and their respective predecessors, successors, affiliates, officers,
directors, principals, partners, employees, members, executors, beneficiaries,
agents, assigns, attorneys and representatives, from and against any and all
manner of claims, demands, liability, actions or causes of actions, of whatever
kind, known or unknown, suspected or unsuspected, fixed or contingent, including
attorney's fees and cost of litigation, on account of or in any manner arising
from, any and all known or unknown, past, present or future harm or damages,
whether already discovered or yet to be discovered, or any loss whatsoever,
relating to any business or personal matter whatsoever, whether described herein
or not, which any Party and any of its affiliates, and any directors, officers,
employees, members, successors and assigns of itself or any affiliates, may now
have or hereinafter have, which are in any way connected to, arising from or
otherwise related to any events, actions, transactions, failures to act,
occurrences or circumstances which have taken place from the beginning of time
until the execution of this Agreement; provided, however, that the Parties
acknowledges a separate, not hereby settled liability to Recachinas in the
amount of $12,853, in conjunction with pre-paid expenses paid by Recachinas on
behalf of the Company, plus an additional $1,500 over three months, all pursuant
of that certain above referenced Consulting Agreement.

 

 

   

p.

The share certificate issued in conjunction with this agreement shall be issued
to the following name and address:

 

_____________________________

_____________________________

_____________________________

_____________________________

 

 
3 of 5


--------------------------------------------------------------------------------




 

3.

STATUS OF PURCHASER:

 

¨ 

I am not a member of, or an associate or affiliate of a member of the Financial
Industry Regulatory Authority.

 

 

¨ 

I am a member of, or an associate or affiliate of a member of the Financial
Industry Regulatory Authority. Attached is a copy of an agreement signed by the
principal of the firm with which I am affiliated agreeing to may participation
in this investment.

 

 

4.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY: The Company hereby represents and
warrants to the Subscriber:

 

 

a.

The Company is a corporation duly organized and validly existing under the laws
of the jurisdiction in which it is incorporated, with full power and authority
(corporate and other) to carry on its business.

 

 

   

b.

(i) The Company has all requisite corporate power and authority to enter into
and perform this Agreement and to consummate the transactions contemplated
hereby and thereby and to issue the Securities, in accordance with the terms
hereof and thereof, (ii) the execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby (including without limitation, the issuance of the Shares has been duly
authorized by the Company’s Board of Directors and no further consent or
authorization of the Company, its Board of Directors, or its shareholders is
required, (iii) this Agreement has been duly executed and delivered by the
Company by its authorized representative, and such authorized representative is
the true and official representative with authority to sign this Agreement and
the other documents executed in connection herewith and bind the Company
accordingly, and (iv) this Agreement constitutes a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.

 

 

   

c.

As of the date hereof, the authorized capital stock of the Company consists of:
(i) 2,000,000,000 shares of common stock, $0.001 par value per share, and (ii)
50,000,000 authorized shares of preferred stock, $0.001 par value per share,
which may be issued in a variety of series’. The Company may issue common or
preferred shares of stock to others in any amount as approved by the board of
directors in the future. The Company has debt issued and outstanding that is
convertible into shares of the Company’s common stock at variable prices, as
most accurately described on the Company’s Form 10-Q quarterly report filed for
the period ended September 30, 2014 with the Securities and Exchange Commission.
All of the Company’s outstanding shares of capital stock are, or upon issuance
will be, duly authorized, validly issued, fully paid and non-assessable. No
shares of capital stock of the Company are subject to preemptive rights or any
other similar rights of the shareholders of the Company or any liens or
encumbrances imposed through the actions or failure to act of the Company. As of
the effective date of this Agreement, there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of its or their securities under the 1933 Act, other than as set
forth in public filings.

  

 

d.

The Company understands and acknowledges the potentially dilutive effect to the
common stock upon the issuance of shares of common stock upon conversion of the
Shares issued hereunder. The Company further acknowledges that its obligation to
issue such shares of common stock upon conversion of the Shares in accordance
with this Agreement, and that such conversion shall be absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other common shareholders of the Company.

 

 

   

e.

The Company has taken no action which would give rise to any claim by any person
for brokerage commissions, transaction fees or similar payments relating to this
Agreement or the transactions contemplated hereby.

 

 

   

f.

Neither the Company, nor any of its Subsidiaries, nor any director, officer,
agent, employee or other person acting on behalf of the Company or any
Subsidiary has, in the course of his actions for, or on behalf of, the Company,
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; violated or is in violation of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended, or made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.

  

 
4 of 5


--------------------------------------------------------------------------------




 

6.

MISCELLANEOUS: This subscription agreement shall be binding upon the parties
hereto, their heirs, executors, successors, and legal representatives. The law
of the state of Nevada shall govern the rights of the parties to this
subscription agreement. This subscription agreement is not assignable without
the prior written consent of the Company, and any attempt to assign any rights,
duties or obligations which arise under this subscription agreement without the
Company’s prior express written consent shall be void.

 

The undersigned Subscriber hereby declares and affirms that it has read this
subscription agreement, is familiar with the contents hereof and agrees to abide
by these terms and conditions herein set forth, and knows the statements herein
to be true and correct.

 

IN WITNESS WHEREOF, the parties have executed this Subscription Agreement this
____ day of March, 2015.

 

 

  SUBSCRIBER          

TASSOS RECACHINAS

INDIVIDUALLY AND BEHALF OF ALL

AFFILIATES, AS DEFINED HEREIN

          By:    

Tassos Recachinas,

Individually and on behalf of “Affiliates”

 

ACCEPTED BY:

                   

HDS INTERNATIONAL CORP.

                 

By:

        Tassos D. Recachinas         President      

 

 
5 of 5


--------------------------------------------------------------------------------




 

STOCK SUBSCRIPTION AGREEMENT, SETTLEMENT AGREEMENT

AND GENERAL MUTUAL RELEASE

 

HDS INTERNATIONAL CORP.

 

This Stock Subscription Agreement, Settlement Agreement and General Mutual
Release (“Agreement”) is made and entered into as of this _____ day of March,
2015, by and between HDS International Corp., a Nevada corporation (the
“Company”) and Robert G. Brownell, a natural person (“Brownell”). Each Brownell
and the Company shall be referred to herein as a “Party”, and collectively, the
“Parties”.

 

RECITALS

 

WHEREAS, Brownell, individually and by and through certain of his Affiliates, as
further defined below, has provided certain consulting services to the Company
(the “Activities”), with an outstanding balance accrued, unpaid and owing
totaling $_____________________ as of the date hereof (the “Unpaid Salary”).

 

WHEREAS, Brownell and the Company desire to settle any disputes relating to any
and all Activities, including the Unpaid Salary, regardless of nature, or claims
relating to the Activities or to any other dispute whatsoever; and

 

WHEREAS, Brownell is not receiving any additional consideration from the Company
for purposes of the transactions contemplated hereby, and the Company is not
paying any additional to the Company for any of the transactions contemplated
hereby;

 

WHEREAS, as a result of negotiations and discussions, the Parties have proposed
a resolution that they deem fair and equitable, and by this Agreement, without
admitting any wrongdoing or liability whatsoever, the Parties wish to enter into
this Agreement to compromise, resolve, waive, settle, and release all disputes,
claims and actions, known or unknown, against one another, together and
individually, as fully set forth herein which exist or may exist today, as well
as to settle any and all events or relationships between each other.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby covenant and agree as follows:

 

AGREEMENT

 

1.

SUBSCRIPTION: The undersigned, Brownell ("Subscriber"), hereby irrevocably
elects to convert the full amount of Unpaid Salary ($____________________) into
_______________________ newly issued restricted common stock (the “Shares”) of
HDS International Corp., a Nevada corporation (the “Company”), for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, pursuant to the terms and conditions herein.

 

 

 

Such subscription is subject to the following terms and conditions:

 

 

a.

The certificate(s) representing the shares delivered pursuant to this
subscription agreement shall bear a legend substantially in the following form:

 

The shares represented by this certificate have not been registered under the
Securities Act of 1933 ("Act"), as amended, or any other applicable federal or
state securities act; and are “restricted securities” as defined by Rule 144 of
the Act. The shares may not be transferred, sold or otherwise disposed of
unless; (1) a registration statement with respect to the shares shall be
effective under the Act or any other federal or state securities acts or an
exemption from registration requirements under the Act is effective, and (2) the
Company shall have received an opinion of Counsel for the Company that no
violations of any securities acts will be involved in any transfer”; and

 

 
1 of 5


--------------------------------------------------------------------------------




 

 

b.

If the shares represented by this certificate must be held for a period of at
least one (1) year and if Rule 144 of the Securities Act of 1933, as amended
(the "Act"), is applicable (there being no representations by the Company that
Rule 144 is applicable), then the undersigned may make sales of the shares only
under the terms and conditions prescribed by Rule 144 of the Act.

 

2.

REPRESENTATIONS AND WARRANTIES: The undersigned Subscriber hereby represents and
warrants to the Company:

 

 

a.

The undersigned Subscriber understands that the Company's STOCK HAS NOT BEEN
APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION,
ANY STATE SECURITIES AGENCIES, OR ANY FOREIGN SECURITIES AGENCIES;

 

 

   

b.

The term “Affiliate” includes an individual, company, corporation, partnership,
joint venture, or other entity that directly or indirectly controls or is
controlled by, or is under common control with, a Party, and in the case of
Brownell, specifically includes Northumberland Trading Company. Brownell
explicitly acknowledges that he has the requisite power, authority and approval
from his Affiliates to enter into this Agreement personally and on behalf of all
his Affiliates, and that the settlements contained herein are binding
individually and upon all his Affiliates.

 

 

   

c.

The undersigned Subscriber is not an underwriter and would be acquiring the
Shares solely for investment for its own account and not with a view to, or for,
resale in connection with any distribution within the meaning of the federal
securities act, the state securities acts or any other applicable foreign
securities acts;

 

 

d.

The undersigned Subscriber understands the speculative nature and risks of
investments associated with the Company, and confirms that the Shares would be
suitable and consistent with its investment program; and, that its financial
position enables it to bear the risks of this investment and all associated
transactions; and that there is a limited public market for the stock subscribed
for herein;

 

 

   

e.

The Shares subscribed for herein may not be transferred, encumbered, sold,
hypothecated, or otherwise disposed of, if such disposition will violate any
federal and/or state securities acts. Disposition shall include, but is not
limited to acts of selling, assigning, transferring, pledging, encumbering,
hypothecating, giving, and any form of conveying.

 

 

   

f.

The Company is under no obligation to register or seek an exemption under any
federal securities act, state securities act, or any foreign securities act for
the Shares or to cause or permit the Shares to be transferred in the absence of
any such registration or exemption;

 

 

   

g.

The Subscriber has had the opportunity to ask questions of the Company and has
received additional information from the Company to the extent that the Company
possessed such information, necessary to evaluate the merits and risks of its
investment in the Company. Further, the Subscriber has been given: (1) All
material books, records, documents, correspondence, and financial statements of
the Company; (2) all material contracts and documents relating to the proposed
transaction; (3) all reports filed with the Securities and Exchange Commission;
and, (4) an opportunity to question the appropriate executive officers of the
Company.

 

 
2 of 5


--------------------------------------------------------------------------------




 

 

h.

The Subscriber has satisfied the suitability standards imposed by its place of
residence and has a pre-existing business relationship with the Company.

 

 

   

i.

The Subscriber has adequate means of providing for its current needs and
personal contingencies and has no need to sell or transfer the Shares in the
foreseeable future (that is at the time of the investment, Subscriber can afford
to hold the investment for an indefinite period of time).

 

 

   

j.

The Subscriber has sufficient knowledge and experience in financial matters to
evaluate the merits and risks of this investment. Further, Subscriber represents
and warrants that it is able to evaluate and interpret the information furnished
to it by the Company and is capable of reading and interpreting financial
statements.

 

 

   

k.

The Subscriber warrants and represents that it is a “sophisticated investor” as
that term is defined in United States court decisions and the rules, regulations
and decisions of the United States Securities and Exchange Commission.

 

 

   

l.

Further, the Subscriber warrants and represents that it is an “accredited
investor” as that term is defined in Reg. 501 of the Securities Act of 1933, as
amended.

 

 

   

m.

Subscriber acknowledges that the Shares, and upon conversion, shares of the
Company’s common stock, are "restricted securities" as that term is defined in
Rule 144 of the Securities Act of 1933, as amended and may not be resold except
pursuant to an effective registration statement or pursuant to Rule 144 of the
Securities Act of 1933, as amended, there being no assurance that Rule 144 is
available for such resale.

 

 

   

n.

If Subscriber is an entity, each of the equity owners is an "accredited
investor".

 

 

o.

Each Party, on behalf of itself and its respective predecessors, successors,
affiliates, officers, directors, principals, partners, employees, members,
executors, beneficiaries, representatives, agents, assigns, attorneys, and all
others claiming by or through them, to the fullest extent permitted by law,
hereby fully, forever, and unconditionally releases and discharges, each other
Party, and their respective predecessors, successors, affiliates, officers,
directors, principals, partners, employees, members, executors, beneficiaries,
agents, assigns, attorneys and representatives, from and against any and all
manner of claims, demands, liability, actions or causes of actions, of whatever
kind, known or unknown, suspected or unsuspected, fixed or contingent, including
attorney's fees and cost of litigation, on account of or in any manner arising
from, any and all known or unknown, past, present or future harm or damages,
whether already discovered or yet to be discovered, or any loss whatsoever,
relating to any business or personal matter whatsoever, whether described herein
or not, which any Party and any of its affiliates, and any directors, officers,
employees, members, successors and assigns of itself or any affiliates, may now
have or hereinafter have, which are in any way connected to, arising from or
otherwise related to any events, actions, transactions, failures to act,
occurrences or circumstances which have taken place from the beginning of time
until the execution of this Agreement.

 

 

   

p.

The share certificate issued in conjunction with this agreement shall be issued
to the following name and address:

 

_____________________________

_____________________________

_____________________________

_____________________________

 

 
3 of 5


--------------------------------------------------------------------------------




  

3.

STATUS OF PURCHASER:

 

 

¨

I am not a member of, or an associate or affiliate of a member of the Financial
Industry Regulatory Authority.

 

 

   

¨

I am a member of, or an associate or affiliate of a member of the Financial
Industry Regulatory Authority. Attached is a copy of an agreement signed by the
principal of the firm with which I am affiliated agreeing to may participation
in this investment.

 

4.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY: The Company hereby represents and
warrants to the Subscriber:

  

 

a.

The Company is a corporation duly organized and validly existing under the laws
of the jurisdiction in which it is incorporated, with full power and authority
(corporate and other) to carry on its business.

 

 

   

b.

(i) The Company has all requisite corporate power and authority to enter into
and perform this Agreement and to consummate the transactions contemplated
hereby and thereby and to issue the Securities, in accordance with the terms
hereof and thereof, (ii) the execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby (including without limitation, the issuance of the Shares has been duly
authorized by the Company’s Board of Directors and no further consent or
authorization of the Company, its Board of Directors, or its shareholders is
required, (iii) this Agreement has been duly executed and delivered by the
Company by its authorized representative, and such authorized representative is
the true and official representative with authority to sign this Agreement and
the other documents executed in connection herewith and bind the Company
accordingly, and (iv) this Agreement constitutes a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.

 

 

   

c.

As of the date hereof, the authorized capital stock of the Company consists of:
(i) 2,000,000,000 shares of common stock, $0.001 par value per share, and (ii)
50,000,000 authorized shares of preferred stock, $0.001 par value per share,
which may be issued in a variety of series’. The Company may issue common or
preferred shares of stock to others in any amount as approved by the board of
directors in the future. The Company has debt issued and outstanding that is
convertible into shares of the Company’s common stock at variable prices, as
most accurately described on the Company’s Form 10-Q quarterly report filed for
the period ended September 30, 2014 with the Securities and Exchange Commission.
All of the Company’s outstanding shares of capital stock are, or upon issuance
will be, duly authorized, validly issued, fully paid and non-assessable. No
shares of capital stock of the Company are subject to preemptive rights or any
other similar rights of the shareholders of the Company or any liens or
encumbrances imposed through the actions or failure to act of the Company. As of
the effective date of this Agreement, there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of its or their securities under the 1933 Act, other than as set
forth in public filings.

 

 

d.

The Company understands and acknowledges the potentially dilutive effect to the
common stock upon the issuance of shares of common stock upon conversion of the
Shares issued hereunder. The Company further acknowledges that its obligation to
issue such shares of common stock upon conversion of the Shares in accordance
with this Agreement, and that such conversion shall be absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other common shareholders of the Company.

 

 

   

e.

The Company has taken no action which would give rise to any claim by any person
for brokerage commissions, transaction fees or similar payments relating to this
Agreement or the transactions contemplated hereby.

 

 

   

f.

Neither the Company, nor any of its Subsidiaries, nor any director, officer,
agent, employee or other person acting on behalf of the Company or any
Subsidiary has, in the course of his actions for, or on behalf of, the Company,
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; violated or is in violation of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended, or made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.

 

 
4 of 5


--------------------------------------------------------------------------------




 

6.

MISCELLANEOUS: This subscription agreement shall be binding upon the parties
hereto, their heirs, executors, successors, and legal representatives. The law
of the state of Nevada shall govern the rights of the parties to this
subscription agreement. This subscription agreement is not assignable without
the prior written consent of the Company, and any attempt to assign any rights,
duties or obligations which arise under this subscription agreement without the
Company’s prior express written consent shall be void.

 

The undersigned Subscriber hereby declares and affirms that it has read this
subscription agreement, is familiar with the contents hereof and agrees to abide
by these terms and conditions herein set forth, and knows the statements herein
to be true and correct.

 

IN WITNESS WHEREOF, the parties have executed this Subscription Agreement this
____ day of March, 2015.

 

 

  SUBSCRIBER          

ROBERT G. BROWNELL

INDIVIDUALLY AND BEHALF OF ALL AFFILIATES,

INCLUDING NORTHUMBERLAND TRADING COMPANY

          By:      

Robert G. Brownell,

Individually and on behalf of all Affiliates

 

 

ACCEPTED BY:

                   

HDS INTERNATIONAL CORP.

                 

By:

        Tassos D. Recachinas         President      

 

 

5 of 5

--------------------------------------------------------------------------------

 